Citation Nr: 0920047	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-38 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a date earlier than February 7, 2003 for grant 
of service connection for atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO granted 
service connection for atopic dermatitis and assigned an 
effective date of February 7, 2003.   

In his December 2006 substantive appeal, the Veteran 
requested a hearing before a member of the Board.  He 
withdrew that request in a writing received by VA in October 
2007.  


FINDINGS OF FACT

1.  In an unappealed January 1997 rating decision, the RO 
disallowed a claim for entitlement to service connection for 
a skin disability.  

2.  Following the January 1997 rating decision, the next 
communication received from the Veteran or his representative 
indicating an intent to apply for service connection for a 
skin disability was received by VA on February 7, 2003.  

3.  The claim for service connection for a skin disability 
was reopened and allowed based on evidence other than service 
records.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 7, 2003, 
for grant of service connection for atopic dermatitis, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date

Service connection for a skin disability had been denied in 
1971, 1982, 1987, 1995 and 1997.  As explained below, each of 
those decisions had become final by the time VA received a 
request to reopen his claim for service connection for a skin 
disability on February 7, 2003.  The April 2005 rating 
decision, which was mailed to the Veteran in June 2005, 
reopened the claim and granted service connection for atopic 
dermatitis effective February 7, 2003.  New and material 
evidence added to the record did not include service 
department records.  

In the April 2006 notice of disagreement, the Veteran 
contended that the effective date of the grant of service 
connection should be in 1985.  In the statement of the case 
issued in October 2006, the RO explained that "service 
connection was granted as secondary to post traumatic stress 
disorder [PTSD]."  The Veteran also contended that his skin 
disability should be assigned an earlier effective date based 
on his belief that the disease was present during service and 
was related to exposure to the herbicide "agent orange."  
Even if what the Veteran contends were shown, such would not 
provide a basis for an effective date earlier than February 
7, 2003.  

In a statement dated in January 2007, the Veteran's 
representative argued that it was the Veteran's contention 
that service connection for his skin disability should be 
effective in June 1971, when the Veteran filed his first 
claim for service connection for a skin disability.  His 
representative stated that it was the representative's 
opinion that service connection should be effective no later 
than April 1988, based on the first diagnosis of PTSD.  

A grant of service connection for a disability can be based 
on one of several theories of entitlement.  One such theory 
is "direct service connection."  38 C.F.R. § 3.303, 3.304 
(2008).  Most simply, this is established by a showing that a 
present disability was present during and since military 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be established based on a theory 
of "secondary service connection."  Most simply, this means 
that a disability for which service connection has not yet 
been established is shown to have been caused by a disability 
for which service connection has already been established.  
38 C.F.R. § 3.310 (2008).  

The law for determining the effective date of the grant of 
service connection is the same for service connection based 
on a direct theory of entitlement and service connection 
based on a secondary theory of entitlement.  Ellington v. 
Nicholson, 22 Vet. App. 141, 145 (2007).  It makes no 
difference, for the purposes of the effective date assigned, 
whether atopic dermatitis had its onset during service or as 
the result of the Veteran's PTSD.  In either case, the 
effective date would not be earlier than the date VA received 
the claim to reopen.  

The effective date of a grant of service connection is 
governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 
3.400.  Section 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
Section 5110(b)(1) states that "the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2) (2008). 

In cases where a claim has been disallowed and the RO or 
Board decision that disallowed the claim has become final the 
claim may be reopened by submission of new and material 
evidence.  38 C.F.R. § 3.156 (2008).  If such a claim is 
reopened on the basis of new and material evidence other than 
service department records, the effective date of a grant of 
benefits will be the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(r).  

A decision of the RO becomes final if the claimant does not 
initiate an appeal by timely filing a "notice of 
disagreement."  38 U.S.C.A. § 7105(c).  A notice of 
disagreement is a written communication from the claimant or 
his or her representative, expressing dissatisfaction with 
the RO decision and a desire to contest the result.  
38 C.F.R. § 20.201.  In order to be timely, the notice of 
disagreement must be filed with VA within one year of the 
mailing of the adverse decision to claimant.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  A decision of the Board 
becomes final on the date that the decision is issued.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  Any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155 (2008).  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  

The RO disallowed service connection for a skin disability in 
September 1971, September 1982, April 1987, December 1995, 
and January 1997.  In each instance, the RO mailed the 
decision and a copy of the Veteran's appellant rights to the 
Veteran and his representative (if at the time he had a 
representative).  Other than the April 1987 decision, the 
Veteran did not initiate an appeal to the Board and the 
decisions became final.  He did appeal the April 1987 
decision to the Board and the Board denied his appeal in 
March 1989.  

After the January 1997 decision, the next communication 
received from the Veteran or on his behalf that referred to a 
skin disability was received on February 7, 2003.  

In the April 2005 rating decision, the RO explained that 
service connection was established based on a January 2005 VA 
medical opinion that related the Veteran's skin condition to 
stress.  This evidence was interpreted by the RO to provide a 
link between the Veteran's atopic dermatitis and PTSD, a 
disability for which service connection had already been 
established.  In that April 2005 rating decision, the RO 
listed the disability as atopic dermatitis associated with 
post traumatic stress disorder.  

The effective date of the grant of service connection for 
atopic dermatitis is not based on the theory of entitlement 
upon which the grant was based.  As explained above, the 
effective date is based on the date that the claim was 
received to reopen the previously denied claim.  Because all 
decisions that had denied service connection for the 
Veteran's claimed skin disability were final, the earliest 
date for a grant of service connection was the date of the 
claim to reopen, February 7, 2003.  

The Veteran's representative argument that the grant of 
service connection for atopic dermatitis should be the date 
of onset of PTSD is without merit.  The basis for assigning 
an effective date is the same whether the grant of service 
connection is based on a theory of direct service connection 
or secondary service connection.  Ellington v. Nicholson, 22 
Vet. App. 141, 145 (2007); Ross v. Peake, 21 Vet. App. 528, 
531 (2008).  

In Ross, the Court also addressed whether a grant of service 
connection based on a theory of secondary service connection 
could be considered a grant of increased compensation for the 
disability which proximately caused the disability for which 
secondary service connection was established.  In this case, 
the question would be whether the grant of service connection 
for atopic dermatitis can be treated as a grant of increased 
compensation for PTSD.  This is important because a grant of 
increased compensation can be up to one year prior to the 
date of claim, depending on when the increase in disability 
is shown.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Court held that a grant of service connection for an 
additional disability is distinguished from a grant of 
increased compensation for a disability for which service 
connection has already been established.  Ross v. Peake, 21 
Vet. App. 528, 532 (2008).  In Ross the Court found that a 
grant of service connection based on depression as secondary 
to a cardiac disability was not a grant of increased 
compensation for the cardiac disability.  The Court explained 
that a grant of increased compensation is a grant of benefits 
for a worsening of the disability, that worsening resulting 
in either satisfaction of the criteria for a higher rating 
for that disability or a finding that the disability had 
worsened to the extent that the Veteran was rendered 
unemployable.  Id.  But where the secondarily granted 
disability is rated on different criteria than the already 
established service connected disability, the grant of 
benefits for the effect of the secondarily established 
disability is not a grant of increased compensation but 
rather is a grant of benefits for an additional disability 
and the effective date is assigned according to the law 
governing grant of service connection not grant of increased 
compensation.  Id.  

Here, the Veteran's atopic dermatitis is appropriately rated 
under criteria for skin disabilities and his PTSD is rated 
under the criteria for psychiatric disabilities.  The 
criteria for rating psychiatric disabilities do not 
contemplate skin manifestations.  Applying the Court's 
holding in Ross, the Veteran's atopic dermatitis is an 
additional disability, not a worsening of the Veteran's PTSD.  
Therefore, assignment of the effective date for grant of 
service connection for atopic dermatitis can be no earlier 
the date to reopen the claim for benefits for a skin 
disability, which is February 7, 2003.  

In summary, the RO assigned February 7, 2003 as the date of 
grant of service connection for atopic dermatitis because 
that is the date of the first claim for this benefit 
following the 1997 final disallowance of service connection 
for a skin disability.  The record does not contain any 
evidence that the Veteran filed a claim for VA benefits for a 
skin disability between 1997 and February 7, 2003.  The new 
and material evidence added to the record which allowed for 
reopening of the claim did not include service department 
records.  Because, the earliest effective date for the grant 
of atopic dermatitis allowable by law is that already 
assigned, the appeal must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim.  Those five elements were identified by the Court as 
follows: 1) Veteran's status, 2) existence of a disability; 
3) a connection between the Veteran's service and the 
disability; 4) degree of disability, and 5) effective date of 
disability.  

In cases where new and material evidence is needed to reopen 
a previously denied claim, VCAA notice must include not only 
notice as to the evidence needed to establish service 
connection but also notice as to the evidence needed to 
reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Those additional notice requirements involve only the first 
three elements listed in the preceding paragraph.  

Of note is that no analysis is needed with regard to the 
first three elements of a service connection claim.  Even if 
there was an error in the notice provided, service connection 
has been granted for atopic dermatitis.  Therefore, there 
could be no possible prejudice to the Veteran resulting from 
a defect in the notice provided for those three elements, 
including notice addressing the claim to reopen.  Any VCAA 
notice error with regard to these three elements would be 
harmless and not require correction because the error could 
not have had an effect on the essential fairness of the 
adjudication.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2006) 
("the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.). 

In a letter sent to the Veteran in April 2006 letter, the RO 
informed the Veteran as to how VA assigns disability ratings 
and effective dates.  This letter provided examples of the 
kinds of evidence that may affect these elements and asked 
the Veteran to either submit the evidence or inform VA of the 
evidence.  This provided sufficient VCAA notice as to these 
elements.  Of note is that in letters sent to the Veteran in 
February and April of 2003, the RO informed the Veteran of 
his and VA's respective duties in obtaining evidence.  

Although the April 2006 was not sent to the Veteran prior to 
the initial RO decision in this matter, the RO readjudicated 
the claim in a statement of the case issued in October 2006, 
thus curing the timing defect.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records are 
associated with the claims file and VA has obtained all 
evidence identified by the Veteran or his representative.  A 
VA examination was afforded the Veteran in January 2005.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


